 R & M ELECTRIC SUPPLY CO603Mike Velys, Sr, Mike Velys, Jr, Ross Velys, RoseScavelh and Zoera Hatgis,Copartners,d/b/a R &M Electric Supply CoandLocal1922,Interna-tionalBrotherhoodofElectricalWorkers,AFL-CIO Case 29-CA-2299November 30, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn October7, 1971,Trial Examiner George Turitzissued the attached Decision in this proceedingThereafter,Respondent filed exceptions and asupporting brief,and the General Counsel filedcross-exceptions and a supporting brief Respondentfiled a brief in answer to the General Counsel's cross-exceptions 1Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLaborRelations Board has delegated itsauthority in this proceeding to a three-member panelThe Board has considered the record and the TrialExaminer'sDecision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings,findings,and conclusions,2asmodifiedhereinAside from unit consideration,which for reasonsstatedinfrawe need not reach,the Trial Examinerindicated that he would find an 8(a)(5) violationpredicated upon the Respondent's refusal to bargainwith the Union absent a Board-conducted electionWe disagreeAs we noted inLinden Lumber,3an employer is notrequiredby the Actto recognize and bargain with aunion solely upon the strength of its assertion that itrepresents a majority of the employees involved,notwithstanding that the union predicates its asser-tion upon an adequate showing of signed authoriza-tion cardsRather,we have held that an employermay, in the face of a union demand for recognition,insist that a question concerning representation beresolved by means of a Board-conducted election,absent agreement between the parties on an alterna-tivemeans for resolving the question or misconducton the part of an employer which is of such acharacter as to have a lingering and distorting effecton any future election On the other hand, if anemployer rejects the foregoing alternative andunilaterallyundertakes to determine a union'smajority or minority status by means of a poll, underconditions of his own choosing, the employer cannotthereafter disclaim the results simply because hefinds them distasteful 4Applying the above criteria to the facts of theinstant case, we note that the Respondent's interro-gations of only two out of approximately nineemployees, neither rises to the level of a poll whichrevealed majority status, as inNation-Wide Plastics,nor, even when considered together with one threatof futility concerning union organization, was ofsuch character as to justify a bargaining order underourGisselstandardsWe shall therefore dismiss the8(a)(5) allegation of the complaintThe Trial Examiner found, and we agree, that theRespondent violated Section 8(a)(1) of the Act bytelling employees, in effect, that their strike and otherconcerted activities were futile because the Respon-dent would not bargain collectively irrespective ofthe employees' choice in the matterWe do not,however, agree with the Trial Examiner that this is acase in which, because only one of the severallyalleged violations of the Act was found to be proved,we should withhold the issuance of a remedial orderWe regard as a serious violation of the Act theRespondent's coercive attempt to impress upon itsemployees the futility of continuing to exercise rightsguaranteed to them by Section 7 of the ActAccordingly,we find that it will effectuate thepurposes of the Act to issue our usual remedial orderfor the violation foundCONCLUSIONS OF LAW1Respondent is engaged in commerce within themeaning of the Act2Local 1922, International Brotherhood ofElectricalWorkers, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act3By telling employees that their strike and otherconcerted activities were futile because the Respon-dent would not bargain collectively irrespective ofthe employees' choice in the matter, the Respondenthas engaged in unfair labor practices defined inSection 8(a)(1) of the ActiThe Employers request for oral argument is denied since in ouropinion the record including the transcript exhibits and briefs adequatelypresents the issues and position of the parties2 In the absence of exceptions thereto we adoptpro formathe TrialExaminers dismissal of 8(a)(1) allegations concerning alleged threats byWilliam Velys3Linden LumberDivisionSummer & Co190 NLRB No 1164NationWide Plastics Co Inc197 NLRB No 136,SullivanElectricCompany199 NLRB No 97Fred Snow Harold Snow and TomSnowd/b/aSnow & Sons134 NLRB 7095The Trial Examiner found that notwithstanding the absence ofStruksnessafeguards Respondent s interrogations of unit employees did notviolate Section 8(a)(1) of the Act in the absence of exceptions, we adoptthat findingpro formaHowever ourpro formaadoption of this finding isnot to be taken as any indication that we condone such conduct SeeStruksnesConstruction Co Inc165 NLRB 1062200 NLRB No 59 604DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Mike Velys, Sr, Mike Velys, Jr, Ross Velys, RoseScavelli and Zoera Hatgis, Copartners, d/b/a R & MElectricSupply Co, Riverhead, New York, itsofficers, agents, successors, and assigns, shallICease and desist from(a)Telling employees that their strike and otherconcerted activities are futile because the Respon-dent will not bargain collectively regardless of theemployees' choice in the matter(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed under Section 7 of the Act2Take the following affirmative action which inour judgment appears necessary and appropriate toeffectuate the purposes and policies of the Act(a) Post at its premises in Riverhead, New York,copies of the attached notice marked "Appendix "6Copies of said notice, on forms provided by theRegional Director for Region 29, after being dulysigned by the Respondent's authorized representa-tive, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilypostedReasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material(b)Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewithIT IS FURTHER ORDERED that all allegations of thecomplaint which charge the Respondent with unfairlabor practices other than those found herein be, andthe same hereby are, dismissedMEMBER FANNING dissentingIn complete disregard of the Trial Examiner'sfinding thatMike Velys Jr, Respondent's principalmanaging partner, knew that a majority of hisemployees had selected the Union as their collective-bargaining representative,my colleagues hold thatRespondent should not be held in violation of theAct for refusing to recognize and bargain with theUnionThis holding is directly contrary to theSupreme Court's recent reaffirmation of its holdinginUnited Mine Workers of America v Arkansas OakFlooring Co,351U S 62, that in the absence of a6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading Posted by order oftheNational Labor Relations Board shall read Posted pursuant to aJudgment of the United States Court of Appeals enforcing an order of thebona fide dispute as to the existence of the requiredmajority employee support an employer violates8(a)(5)when it refuses to bargain with the unionselected by its employees7It also runs counter torecent decisions of the Board inSullivanElectricCompany,199 NLRB No 97, andPacific AbrasiveSupply Co,a subsidiaryof theCarborundum Company,182 NLRB 329My colleagues choose to dismiss the complaintbecause Respondent interrogated only two out ofnine employees as to their desires concerningrepresentation,finding that such interrogation "nei-ther rises to the level of a poll which revealedmajority status, as inNation-Wide Plastics,nor, evenwhen considered together with one threat of futilityconcerning union organization,was of such charac-ter as to justify a bargaining order under ourGisselstandards"8 Thisnarrow focus on whether or notRespondent interrogated more or less than a majori-ty ofunit employees effectively precludes realisticapplication of the test enunciated by the SupremeCourt in theUnited Mine Workerscase,namely thatwhenever the union representative has presentedconvincing evidence of majority support,the bar-gaining obligation arisesThe attempted distinction between"union-prof-fered"evidence of majority status and evidence ofsuch status developed by the employer's independentsolicitationor investigation simply will not washUnder that test,an employer is not obligated tobargain if the union representative comes into hisofficewith all the employees in the unit and asksthem to sign authorization cards in the employer'spresence,if the employer remains silent But if, insuch circumstances,the employer asks his employeesif they really meant to designate the union as theirrepresentative by such action, and they respondaffirmatively,he is obligated to recognize the union Ido not believe the existence of the bargainingobligation can be made to depend on the results ofsuch game playing Nor has the Supreme Court madethe distinction made by my colleagues Indeed theCourt explicitly rejected it, stating that"itwas earlyrecognized that an employer had a duty to bargainwhenever the union representative presented 'con-vincing evidence of majority support'"9and that aunion"could establishmajority status by othermeans under unfair labor practice provision ofSection 8(a)(5)-by showing convincing support, forinstance, by a union-called strike or strike vote, or, ashere, by possession of cards signed by a majority ofNational LaborRelations BoardN L R B v Gissel Packing Co Inc395 U S 575, 595-6008Par 6 of the decisionsupra9 Ibidatpage 596 R & M ELECTRIC SUPPLY CO605the employees authorizing the union to representthem for collective bargaining purposes "10Clearly the test laid down by the Supreme Courthas been satisfied in this case The Umon presentedMike Velys with authorization cards signed by nineofhisemployeesVelyswas familiar with hisemployees' signaturesHe carefully examined thecards and photocopied them He showed the cards tohis brother and copartner who admitted that thesignatures appeared genuineAt the invitation ofFaccio, the union representative, Mike Velys askedtwo employees who were present whether they hadsigned of their own free willWhen they said theyhad, he asked them if Faccio had solicited themThey replied that they had sought out Faccio Velysthereupon said "All right, come back in a week "When Faccio insisted upon immediate recognition,Velys became indignant, whereupon Faccio threat-ened an immediate strikeWhen Velys refused to bedictated to, Faccio left and called the employees outon strike, all the card signers joined the strike, andappeared on the picket lineRespondent neverquestioned the Union's majority status, but laterattempted to persuade the Union to go to an electionin a different unit 11 On these facts there can be noquestion that the Respondent was convinced of theUnion's majority statusEven applying the majority's test, it appears thatthe Respondent's independent investigation demon-strated to its satisfaction that the Union enjoyed thesupport of a majority of its employees Thus Velys,though he could have refused to examine the cardsand filed a petition for an election to resolve thequestion concerning representation,12 thoroughlyexamined the cards, as did his brother who concededthat the signatures were genuine Velys photocopiedthe cards for his own records, and queried twoemployees as to whether they had signed the cardswillingly and as to whether the Union had initiatedthe organizing driveWhen told that the employeeshad taken the initiative, Velys, in apparent acknowl-edgement ofa fait accompli,said to Faccio, "All rightcome back in a week " When Faccio insisted uponimmediate recognition, though he indicated he waswilling to defer negotiations for a contract to a latertime, Velys became indignant and stated he wouldrather close the place or burn it down When theemployees followed Faccio out on strike, Velysremonstrated with them that they didn't know whatthey were doing, that they should not listen to thisguy, that if we even had a problem we could work itout, and that they didn't need this guy to talk forthem Whether or not these remarks be deemed to becoercive, is, I think, unnecessary to decide 13 Clearly,however, they are the remarks of a man who hassatisfiedhimself that his employees had chosenunion representation against his wishes In thesecircumstances, my colleagues clutch at straws to findthat Respondent did not independently uncover factsdemonstratingmajority support for theUnionmerely because Velys stopped interrogating hisemployees after the first two employees assured himthat the employees had brought the Union inOn the basis of the entire record in this case, I findthat in support of its demand for recognition theUnion presented Velys with convincing evidence ofitsmajority status I further find, in agreement withtheTrialExaminer, that Respondent refused torecognize and bargain with the Union, not becauseof any doubts as to the Union's majority status, butsolely to test the appropriateness of the unit soughtby the Union As it is now well established that anemployer refuses to bargain on such grounds at hisperil,14and as I am satisfied that the unit isappropriate for purposes of collective bargaining, Ifind that Respondent violated Section 8(a)(5) inrefusing to recognize and bargain with the UnionI therefore dissent from my colleagues' refusal toissue a bargaining order in this case10Ibidat page 597 The Court went on to sayWe see no reason toreject this approach to bargaining obligations now395 US at 59811The TrialExaminer agreed with Respondents unit contentions andtherefore absolved it of an obligation to bargain upon the Union s demandMy colleagues do not affirm his unit findings I believe the unit sought bytheUnion is as alleged in the complaint appropriate for the purposes ofcollective bargainingThat unitis essentially an empioyerwide unit exceptfor the exclusion of office clerical employees Although it includes outsidesalesmen who normally are excluded from inside units there is only onesuch salesman and his exclusion would leave him without the opportunityto engage in collective bargaining Moreover he seeks inclusion in the unitWith respect to the inclusion of buyer-price quote men, whom the TrialExaminer would exclude they and the counter men enjoy similar rates ofpay and thecountermen and warehousemen are in line of progression tobuyer price quote positions All employees in the unit enjoy the same fringebenefits and work under common overall supervision These factors plusthe small size of the unit and the fact that no other union seeks to representthese employees on another basis persuade me as to the appropriateness ofthe claims to unit12Bill Pierre Ford Inc181 NLRB 92913Velys remarks may have been an emotional outburst as the TrialExaminer found but the import of that outburst is clearly sounded in thelater remarks to strikers of Frank Scavelli properly found by the TrialExaminer to be violative of Section 8(a)(1)why don t you guys quit thisstupid stuffyou know youare never going to get the Umon here Mike snever going to go to the Union14See cases cited by the Trial Examiner andAaron BrothersCompany ofCalifornia158 NLRB 1077 And see the representation made by the Boardto the Supreme Court inthe Gisselcase,that an employer could not refuserecognition initially because of the appropriateness of the unit and thenlater claim as an afterthought that he doubted the union s strengthGisselsupraat 594APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT tell employees that their strikeand other concerted activities are futile because 606DECISIONSOF NATIONALLABOR RELATIONS BOARDwewillnotbargain collectively regardless oftheir choice in the matterWE WILL NOT in any other like or relatedmanner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labor organizations, tobargain collectively through representatives oftheirown choosing, and to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protectionAll our employees are free to become or remain, orto refrain from becoming or remaining, members ofthe above-named or any other labor organizationMIKE VELYS, SR, MIKEVELYS, JR, Ross VELYS,ROSE SCAVELLI ANDZOERA HATGIS,COPARTNERS, D/B/A R& M ELECTRIC SUPPLYCo(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other materialAny questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,16Court Street, Fourth Floor,Brooklyn,NewYork11241,Telephone212-596-3535Respondent were represented by their respective counselRespondent has submitted a briefUpon the entire record and from my observation of thewitnesses, I make the followingFINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent,MikeVelys,Sr,MikeVelys,Jr,RossVelys,Rose Scavelli, and Zoera Hatgis are partners doingbusiness under the name R & M ElectricSupply Co Itsoffice andplace ofbusiness is located at Riverhead, NewYork, whereit is engaged in the sale and distribution atwholesale and retail of electrical heating equipment,lighting fixtures,supplies,materials,and appliances, andrelated products In the course of its operations Respon-dent annually purchases and causes to be transported anddelivered to its Riverhead plant, directly from States of theUnited Statesother than New York,supplies,materials,and equipment valued at in excess of$50,000 I find thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the National LaborRelations Act, as amended("the Act")IITHE LABORORGANIZATION INVOLVEDLocal 1922, International Brotherhood of ElectricalWorkers, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the ActIIITHE UNFAIR LABOR PRACTICESThe principal issues litigated at the hearing were whetherthe unit covered by the Union's request and alleged in thecomplaint was a basically appropriate unit in view of theinclusion of buyers-price-quote men, outside salesmen, andan alleged supervisor, and the exclusion of bookkeepers,and whether Respondent's refusal to recognize the Unionupon presentation of cards was violative of the Act whereno issue had been raised as to majorityTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE TuRiTZ, Trial Examiner Upon a charge filed byLocal 1922, International Brotherhood of Electrical Work-ers,AFL-CIO ("the Union") on March 4, 1971, and thatday served upon Mike Velys, Sr, Mike Velys, Jr, RossVelys,Rose Scavelli, and Zoerai Hatgis, Copartners,d/b/a R & M Electric Supply Co ("Respondent" and attimes,"theCompany"), the General Counsel of theNational Labor Relations Board ("the Board"), throughtheRegional Director for Region 29, on April 22, 1971,issued a complaint and notice of hearing which was dulyserved upon Respondent Respondent filed its answer inwhich it denied all allegations of unfair labor practices Ahearing on the complaint was held before me at Riverhead,New York, on June 14 through June 16 and July 12through 14, 1971, at which the General Counsel and1Ihave amended this name on my own motion to reflect the properspelling of this nameA The Request forRecognitionInterference,Restraintand CoercionShortly prior to March 1, 1971,2 a number of Respon-dent's employees asked George Lohr, one of Respondent'sbuyers-price-quote men, to find out about a union He didsome telephoning and on March 1 a meeting was held atLohr'shouse which was attended by Joseph Faicco,treasurer and business agent of the Union, Peter Ray, amember of its executive board, and by the followingemployees of Respondent in addition to LohrAlexWashick, a buyer-puce-quote man, James Renner, anoutside salesman,Robert Fabrykewicz, a counterman,Sam Grant, Gerado Cajigas, and Warren Langhorne,warehousemen-drivers, andWalter Ganko, an irregularpart-time employeeAll eight signed applications formembership in the Union, and Faicco gave one of theemployees cards for two prospects not present, namelyMichael Tycz, who worked in the warehouse and at the2All dates referred to in this Decision were in 1971 unless otherwisestated R & M ELECTRIC SUPPLY CO607counter, and Stuart Oldnn, a bu}er-price-quote man Themen voted not to file a petition but to present their cards toRespondent and demand immediate recognition Theyelected Lohr and Washick as committeemen to accompanyFaicco, and they authorized Faicco and the committee tocall them out on strike if immediate recognition wasrefusedOn March 2, a Tuesday, which was Respondent's busiestday, Faicco and Ray went to Respondent's premises Theyintroduced themselves as representatives of the Union toMike Velys, Jr, Respondent's principal managing partner,and requested the presence of Lohr and Washick Velys3said that they were busy and asked what Faicco wanted Atthe same time he started to escort Faicco by the arm out tothe platformWashick went along, Lohr came out a fewminutes laterOut on the platform Faicco handed Velys his businesscard, told him that the Union represented a majority of theemployees, and requested recognition Velys, pleading thathe was busy and that he would have to speak to counsel,asked Faicco to return in a week On Faicco's insistencethat he could not wait, Velys said that he did not know thatthe Union represented the employees Faicco offered toprove it and, challenged by Velys, told him to ask Lohr andWashick Velys countered that that was only two, whereup-on Faicco handed him the nine signed cards,4 which Velysexamined carefully and then, with Faicco's permission,photocopiedVelyswas familiar with his employees'signatures, since occasionally he paid them personally andgot their signatures on the payroll Velys' brother andcopartner, Ross, came in and, shown the cards, admittedthat the signatures appeared to be authentic Velys askedLohr and Washick whether they had signed of their ownfreewill,and when they said that they had, he askedwhether Faicco had solicited them They replied that theyhad sought out Faicco Velys then said, "All right, comeback in a week, and thenmaybe I'll talk to you at thattune " He turned to Lohr and said, "Don't you think Ideserve a week after you've been with me for 10 years?"Faicco said that he was not asking to negotiate a contractat that time, but he insisted that the Union be recognizedthat very day He told Velys to telephone his lawyer andhave him come right down, offering to wait, and hethreatened to call the men out on strike Velys becameupset and exclaimed, "You're not going to tell me what todoWho do you think you are, God?" and he said that hewould rather close the place or burn it down -5 At no timeduring the conversation, after examining the cards andquestioning Lohr and Washick, did Velys state, or indicatein any way, that he doubted the Union's majority or thathe had any question about the appropriateness of the unitor the inclusion therein of any category of individualemployedFaicco insisted on recognition that day, but Velysrefused and finally told him to leave Faicco, after warningVelys that the men would follow him if he left, said to Lohrand Washick, "Let's go " Those two walked out Washick3Where the name Velys appears without Christian name it will refer toMike Velys Jr4Tycz had signed that day5At one point Lohr testified that Velys said that he would burn the placedown before I get a union I have not credited that testimony Nor have Icalled to Fabrykewicz, "Bob, we are going to walk out "All present who had signed cards promptly walked outVelys called to them, "Hey, where are you going9 We gotwork to do You guys don't know what you're doing Don'tbe listening to this guy If you guys ever had a problem wewere able to work it out What do you need this guy tocome and talk for you for9"Ganko arrived later that afternoon and joined the picketlineRenner was not at the plant on March 2 but joined thepicketing onMarch 3 The Union filed the charge onMarch 4On March 3 Frank Scavelli, husband of Rose Scavelli, apartner, drove up to several of the picketing employees andsaid "Why don't you guys quit this stupid stuff, you know,you're never going to get the Union here Mike's nevergoing to go to the Union Why don't you just come back towork" 6Washick testified that during the 1st or 2d week of thestrikeWilliam Velys, a son of Michael Velys who wasabout 21 years of age and was employed primarily as anoutside salesman, approached him and Lohr while theywere picketing and said that they were wasting their timeand should return to worksincethe Company would nevergo union, that the employees could have their "ownunion," but his father would never go union Lohr testifiedto the same effectWilliam Velys denied making thestatements attributed to him by Lohr and WashickConcluding findings as to interference, restraint,and coercion1Velys exclamation that he would burn or close up hisplace was in response to Faicco's peremptory instruction tohim to get his lawyer down immediately He had not saidthat he would not bargain, he had asked for a week's timeto consult counsel In those circumstances his exclamationwould not be interpreted by the employees as a threat tocloseup before allowing the employees to bargaincollectively, itwould seem, rather, to be an emotionalprotest against what Velys considered Faicco's arrogancein dictating to him that he have his lawyer rush down tothe plant forthwith and give an immediate answer As sucha protest would have no coercive tendency, I shallrecommend that paragraph 13 of the complaint bedismissed2Velys'questioning of Lohr and Washick as towhether they had signed the cards willingly did not have acoercive thrust The photocopying of the cards indicated tothe employees that he was trying to ascertain his obligationas to recognition, Faicco's consent must have been basedon that assumption Velys' questions as to the employees'willingnesswere on their face plainly part of that effortHis question as to whether Faicco had initiated the contactfollowed hard upon the other questions, and, in thecircumstances, appeared to be partof the sameeffortThefact that Velys was obviously caught by surprise andspontaneously asked the questions in the presence of thecredited Velys testimony that he commented that he would not be able tomanage in case ofa strike and might haveto close6 Scavelli admitted asking Washickand several other sinkersto go backtowork and saying that any problemscould be straightenedout but hetestified that he didnot recall makingthe otherstatementsreferred to 608DECISIONSOF NATIONALLABOR RELATIONS BOARDtwo union officials makes evident that, notwithstanding theabsence of the safeguards set forth inStruksnes Construc-tion Co, Inc,165 NLRB 1062, Velys' interrogation of Lohrand Washick did not tend to coerce the employees CfPacific Abrasive Supply Co,a subsidiary of theCarborun-dum Company,182NLRB No 48 I shall thereforerecommend dismissal of paragraph 12 of the complaint`3William Velys had no supervisory authority and,especially in view of his youth, there is no evidence that heappeared to employees to be authorized to speak for hisfatherIshall therefore recommend dismissal of theportions of the complaint based upon his statements4Scavelli in effect told Lohr and Washick that theirstrike and other concerted activities were futile becauseRespondent would not bargain collectively irrespective ofthe employees' choice in the matter Such a warning byemployer is violative of the Act SeeBetter Val-U Stores ofMansfield, Inc,161NLRB 762, 763, enfd in relevant part402 F 2d 491 (C A 2) The only question, therefore, iswhether Respondent is answerable for Scavelli's statementScavelli was Respondent's top outside salesman He wasout on the road all day Monday through Thursday andhalf a day on Friday He spent Friday afternoon at theoffice doing paper work connected with his sales work, andmaking heating layouts for customers He took turns withMichael and Ross Velys, the two managing partners, inbeing at the plant on Saturday He did his usual paperwork on those occasions but was also in complete charge ofthe establishment, and he directed employees in their workofputting stock away and generally tidying up thewarehouse The employees thus saw little of Scavelli, but atleast half of what they saw was an individual taking theplace of the two managing partners as the person in overallcharge of the entire establishment As he was, in addition,the husband of a partner, Respondent must have knownthat he would be regarded by the employees as a "boss," asTycz credibly testified he regarded ScavelliWithoutpassing upon the question of whether Scavelli was in fact asupervisor, I find that he was at least an apparentsupervisor and agent of Respondent Accordingly, I findthat by his remarks to Washick and Lohr Respondentviolated Section 8(a)(1) of the ActBThe Refusal To BargainIUnit(a)General description of Respondent's operationsThe nature of Respondent's businessRespondent's retailbusiness was conducted over a counter and in a showroomThe wholesale customers were principally electrical con-tractorsand builders, but also included institutions,industrial establishments, and hardware stores In someinstances wholesale customers submitted architect's plansand requested "quotes" or bids on the electrical itemsrequired In other cases they telephoned orders in or cameto Respondent's plant and purchased merchandise over thecounterHowever, Respondent had three outside salesmenwho called on customers and solicited orders, and theybrought in most of Respondent's business The recordcontains no direct testimony as to the relative proportionsof the retail and wholesale business However, as most wasobtained by the outside salesmen, who did no retailbusiness,and as substantial additional business came inover the telephone from charge customers, all of themwholesale, and much of the counter business was whole-sale,I find that Respondent'sbusinesswas essentiallywholesaleThe plantRespondent's premises consisted of a parkinglot and three buildings, known, respectively, as the mainbuilding, themain warehouse, and the small, or old,warehouseThe great preponderance of work was per-formed in the main building and the main warehouse Themain building had fourareas,namely, a stockroom andcounter, a showroom, an office, and a loading dock Thestockroom counter area was at the end of the buildingnearest the main warehouse, with which it was connectedby a covered passageway The showroom was at the otherend of the building, separated from the stockroom andcounter by the glass-enclosed office, but with a bypasspermitting directaccessThe loading dock faced theparking lot and ran the full length of the building Acrossthe parking lot was the small warehouse The bulk ofRespondent's inventorywasmaintained in the mainwarehouse, but verylarge itemswere kept in the oldwarehouse, and plastic pipe and related conduit items werekept in a stockade in a corner of the property Respondentmaintained in the stockroom-counter area smaller stocksofmany of the articles kept in the main warehouseRetail businessWhether purchasing at the counter or inthe showroom, retail customers paid cash and they usuallycarried out their purchases The showroom was devotedprincipally to lighting fixtures, of which over 1,000 were ondisplay, but tools, fans, stove hoods, high fidelity soundequipment, and appliances were also handled thereMostshowroom items were price marked, but many were not Inany event sales were usually made by showroom personnel,and they wrote up complete invoices, including pricesRetail business in other items, such as wire, wiring devices,switchesand anything else Respondent carried, washandled at the counter The purchased items were usuallyobtained right at the counter or in the stockroom, butsometimes, especially if the stockroom inventory happenedto be low, in the main warehouse The person waiting onthe customer listed the items, with accurate identification,which included manufacturers' parts numbers, on aninvoice and packed them While one or two employeeswere sufficiently knowledgeable to ascertain and insert theprices, the more usual procedure was to submit the invoiceto the buyer-price-quote man or men who had charge ofthe respective types of merchandise covered by the invoiceThey inserted the appropriate unit prices and returned theinvoice to the person who had made the sale The latterthereupon did the necessary multiplying and additionn-"extending" the invoice-or had one of the bookkeep-ers do it,7 collected the money, and handed the purchasedarticles to the customerWholesalebusinessMuch-probablymost-counter7Frequently two other women members of the Velys family whoworked primarily in the showroom also extended invoices R & M ELECTRIC SUPPLY CO609business was with wholesale customers These normallyhad established credit with Respondent, a fact indicated bya nameplate in a file maintained by Respondent Thepersonwaiting on a wholesale customer obtained thepurchased items from the stockroom or, quite frequently,especially because of the large quantities involved, fromthemain warehouse He listed them on an invoice, withaccurate identification, packed them, and handed them tothe customerWhen the purchases were bulky, they wereloaded on the customer's vehicle The man making the saleplaced the invoice in the drawer for charge customersMost wholesale orders came in over the phone, eitherdirectly from customers or from one of Respondent's threeoutside salesmen In addition Respondent submitted bidsfor big jobs, usually on the basis of architect's plansRespondent divided the territory it served into five specificdelivery zones, a local zone and four others Localdeliveries were made at various times Regular deliveries toeach of the other zones were made on a specified day ofeach week The person taking the order made up an invoicewhich indicated the customer's name and address andlisted the items ordered, with accurate identification, andplaced the invoice in the appropriate one of five "in"baskets, each for a particular zone, which were kept on theworkbench in the stockroomDeliveriesAll employees were familiar with the regularweekly delivery day for each zone From time to time onthat day an employee would take an order from the "in"basket for the day's delivery zones and obtain those itemswhich were kept in the area where he worked Thus, acounterman would handle items to be drawn from thestockroom or the counter, and a warehouseman wouldhandle items that had to be drawn from the warehouses orstockadeThe employee would assemble the purchaseditems near the loading dock, labeling the pile with thecustomer's name and address, and would indicate on theinvoice which articles were being shipped and which wereunavailable and therefore had to be "back-ordered," i e ,procured by Respondent and shipped at a later date If theorder could not be completed in this manner with stockfrom his area, he would replace the invoice in the "in"basket, and an employee working in another area wouldeventually pick it up and add the remaining articles to thecustomer's order near the loading dock The employee whocompleted the filling of the order placed the invoice in the"out" basket for the zone involvedPricing and BillingAfter the truck had left the premises,the invoices in the "out" basket were brought to Velys,9who examined them with a view of keeping abreast of howvarious lines of merchandise were moving and also to notethe extent of "back-ordering " Excessive back-ordering ofparticular items could indicate that the buyer-price-quoteman for those items had not maintained a sufficientinventory Velys then handed the invoices to Washick, theleast senior buyer-price-quote man, who entered each backorder in the back-order book for the type of merchandiseinvolved He next inserted on the invoice the unit prices foreach article in his area of responsibility and handed theinvoice to one of the other two buyer-price-quote men, andthey in turn inserted the unit prices for their areas ofresponsibilityWhen everything had been priced, theinvoices were handed to the bookkeepers, who computedsales tax, if any, extended and totaled the invoices, andmade the necessary bookkeeping and ledger entries forbillingPurchasingwas carried on by the three buyer-price-quotemen, each of whom had a defined group of products as hisresponsibilityThis phase of Respondent's operations willbe described in more detail later in this Decision(b)Categories of employees and contentions of thepartiesRespondent did not have formal employee classifica-tions, but employees were assigned primary functions asfollowsdriver-warehousemen, counterman, buyer-price-quote men, bookkeepers, cleaning woman or porter, andoutside salesmenAll enjoyed the same fringe benefitsRespondent contends that Michael Tycz was warehousemanager and a supervisor, the General Counsel contendsthat he was not a supervisor Both parties agree that theunit included two countermen, three warehousemen-driv-ers, and onecleaning womanor porter,i° that it excludedguards, watchmen and supervisors, and that Walter Gankowas an irregularpart-time employee, not in any unit TheGeneral Counsel contends that it also included one outsidesalesman,three buyer-price-quote men, and Tycz, and thatit excluded the bookkeepers Respondent contends that itexcluded the outsidesalesmenand buyer-price-quote men,but included the two bookkeepersThe General Counsel also contends that the followingwere excluded from the unit as individuals employed by aparent or spouse Frank Scavelli, an outside salesman, whowas the husband of Rose Scavelli, a partner,WilliamVelys, an outside salesman who was a son of MichaelVelys, Jr, a partner, Anna Velys, daughter of MichaelVelys, a partner, and Theodora Velys, wife of Ross Velys,a partner The General Counsel also takes the position thatScavelli was a supervisor Respondent contends that FrankScavelli was not a supervisor and that his wife, Rose, wasonly a minor partner, not active in the business, and thatScavelli was therefore in any unit which included outsidesalesmenRespondent declined to stipulate as to theinclusion or exclusion of the other members of the Velysfamily referred to, and has not made its position clear,except to the following extent (a) Respondent made anoffer of proof, which was rejected, to the effect that Velystold his attorney that he was agreeable to an election, butthat his son, William, and his brother-in-law, Scavelli, werein the unit and should be allowed to vote, and, further, thatRespondent's attorney onMarch 19 suggested to theUnion that there be an election and in that connectiondiscussed the possibility of members of the Velys familybeing in the unit, and (b) Zoera Hatgis, one of the partners,who worked in the showroom, testified that she considered8While the record is not clear it appears that the delivery trucks for themost part started out from the loading dock in the afternoon However onedriver took his truck home with him at the end of the day and madedeliveries the next morning Those orders had to be assembled the daybefore delivery9The charge invoices for counter sales were also brought to VelysioFor convenience I shall refer to this group as the basic unit 610DECISIONSOF NATIONALLABOR RELATIONS BOARDherself the "right-handman" of Lohr, the showroombuyer, but at the same time admitted that, as a partner herauthority was superior to hisFinally,Respondent contends that one Costas Papaxe-nopoulos,who first performed services at Respondent'spremises on March 1, was an employee of Respondent's,within the unit, and the General Counsel contends that hewas not an employee of Respondent, and that in any eventhiswork was not such as to bring him within the unit(c)Countermen, warehousemen-drivers, and porterBesides Tycz, Respondent had two employees, Fabryk-ewicz and Moranos, who worked the counter, and three,Cagigas, Grant, and Langhorne, who worked as warehouse-men-drivers 11 The description I have already given of theprocedure for assembling orders for delivery shows that theintegrated efforts of both counterman and warehousemen-driverswere required I should add that the line ofdemarcation between items which a counterman would"pull" and which a warehouseman-driver would pull wasnot always sharp, since so many items were kept in bothareas In addition the loading of trucks was frequently late,and countermen were often called upon to lend a handIncoming merchandise had to be shelved in proper places,and this was a task performed by both warehousemen andcountermen Finally, it was Respondent's policy to avoid,to the extent possible, having counter customers wait, andone warehousemen driver, Grant, had enough experienceto be familiar with the stock and he often waited oncustomers at the counter On the other hand, Moranos, acounterman, actively participated in the loading of trucksIt is plain from the foregoing that the countermen andwarehousemen-drivers, as agreed by both parties, necessar-ily belonged in the same unitThe cleaning woman, or porter, worked about 5 hoursdaily She did light cleaning in the office and showroom,including the cleaning of fixtures on display In addition,she unpacked, assembled, and hung fixtures, made uporders of miniature bulbs, and was in charge of showingcustomers the stock of pieces of glass which Respondentmaintained The other persons working in the showroom,were Lohr, the buyer-price-quote man, Zoera Hatgis, apartner, and Velys' daughter, TeddyWhile the cleaningwoman had little contact with the countermen andwarehousemen-drivers,much of her work and interestswere closely allied with theirs and she was appropriately inthe same unit(d)Outside salesmen and buyer-price-quote men12IThe outsidesalesmenThree individuals worked as outside salesmen, namely,Scavelli, the husband of Rose Scavelh, a partner, Velys'son,William, and James Renner They solicited orders bycalling in person at customers' premises Renner andScavelli spent about 4 and 4-1/2 days, respectively, eachweek in their outside solicitation Their remaining time wasspent at the office, for the most part doing paper work inconnection with their salesWilliam Velys spent 2 or 3 daysin outside solicitation He and Scavelli also did layout workfor electric heat and lighting, and William Velys helpedassemble customers' orders As already described, Scavelliwas also at the plant every third Saturday, taking completecharge of Respondent's entire operation at that timeWhen soliciting orders the salesmen traveled by compa-ny-owned vehicles They carried with them a library ofprice lists and catalogsAt times customers had theirorders ready when the salesman arrived At other times hewent through their stock or "want books" and assisted thecustomers in working up the orders Usually the salesmantelephoned the order in to the office, but sometimes hewrote up the invoice and brought it in personally In eithercase he did not normally price the articles ordered, thatwas done by the price-quote men However, customerssometimes requested "quotes" to enable them to makeestimates, and at other times requested bidsWhen making"quotes" the salesman usually quoted the prices listed onthe appropriate price sheets, when submitting "bids," hedeviated in order to meet competition 13 The salesmen hadauthority to do this on their own, but if they had questions,especially in the case of large bids, where a small markupwas needed to succeed, they got Velys' approvalOn those occasions when they were in the plant thesalesmen would, occasionally, help out at the counter Thatsometimes entailed their going to the stockroom orwarehouse for the articles purchased They also helpedassemble and load orders at times, but this was only withrespect to their own business, when they wanted to makesure that the customer got prompt and accurate serviceScavelli's salary was $240 per week, Renner's $197 perweek, and William Velys' $2 20 per hour2Buyer-price-quote menRespondent had three buyer-price-quote men, eachassigned a particular area of Respondent's merchandise inwhich to do the buying, pricing and quoting Lohr handledshowroom items,Washick wire, pipe, and units forelectrical heat, and Oldrm distribution equipment, wiringdevices, and miscellaneous items Lohr spent about 90percent of his time in the office, Oldrin virtually all andWashick at least 75 percentThe buyers normally made their purchases from alimitednumber of manufacturers having establishedrelationswithRespondentEach buyer maintained asuitable inventory of each item in his area of responsibili-ty 14To check inventory he frequently went into thewarehouse to make a visual inspection,assistedusually byTycz or Moranos, but sometimes by Grant When stock inthe item reached, or approached, the point where it couldbe anticipated that it might become exhausted, additionalsupplies were ordered to bring the stock up to a kind ofstandardmaximum levelWhilemoreor less definiteconcepts developed as to the minimum and maximum11Cagigas was not yet sufficiently experienced to go out on a truck aloneused he word quote for competitive and noncompetitive offers12For convenience buyer price quote men will also be referred to at14 In the case of the showroom not all items offered were kept in stock ortimes as buyers and at times as price quote menon displaymany were sold by manufacturers catalogue13Not all witnesses made this distinction by the same semantics Some R & M ELECTRIC SUPPLY CO611inventory of each item, these were not hard and fast, theycould be varied,depending on season, special demand, orother factorsThus, if a buyer noticed that an item wasbeing back-ordered frequently, he would increase the usualmaximum inventoryAlso,when a buyer was back-ordering a sold item which had not been on hand fordelivery, he frequently added to his order some replenish-ment stock in other items not yet needed, in order to gettheadvantage of better terms offered when certainminimum quantities were purchased In the case of wireand pipe most was purchased in large quantities, andtimingwas governed by prices and anticipated pricechanges as well as by anticipation of customers' needIn general suppliers' prices were set forth in printed listsHowever,in some cases the buyers were able to negotiatebetter prices and, in even more cases,more liberal terms ofpayment These tasks were usually performed withoutsupervision,but Velys wouldfrom time to time suggestfurther effortWhen the amount of purchase was so largeas to make payment possibly inconvenient, the buyerchecked with Velys before placing the order He alsochecked with Velys if he wanted to place a "large" orderfor something as to which he did not feel confident it couldbe sold promptlyWhat was "large" vaned with circum-stances, but it had to be over $1,000Oldrin's buying came to $400,000 per year Lohr's cameto about $300,000, and Washick, who had been a buyeronly for a few months, made purchases at about the samerate as LohrOldnn and Washick priced some articles in accordancewith price sheets furnished by manufacturers, and otherson the basis of a mark-up above cost to Respondent, themarkup varying in accordance with definitely fixedquantities purchased by the customer Except for itemsmarked down because of disappointing appeal, Lohrpriced showroom articles on the basis of price sheetsfurnished by the manufacturers In general there were, forall three price-quote areas, three sets of prices or markups,1e , electrical contractors', building contractors', and retail,increasing in that order 15 However, retail prices wereflexible, particularly in Lohr's showroom, where discountsup to 20 percent were readily granted in the absence ofcustomer meeknessWith electrical supplies and materialsthe retail customer had to "know what he was talkingabout" to obtain a discount A larger degree of discretionwas exercised in connection with the quotations or bidswhich price-quote men were called upon to make for bigjobs Quotations were usually submitted on the basis of theprice lists,but good customers were often quoted some-what lower prices Bids were submitted with a view tomeeting whatever competition was expected Below somesort of minimum markup the buyer would be sure to getVely's advance approvalOldnn and Washick had worked up from warehouse andcounter work, Lohr started with Respondent as buyer-price-quoteman Oldrin was paid $190 per week, Lohr$235 per week, and Washick $2 75 per hour, the samewages he had been receiving before being transferred fromthe counterConcluding findings as to the outsidesalesmenand buyer-price-quote menWhile these individuals exercised much discretion, bothin buying and in billing,16 their discretion was exercisedwithin fairly defined policies not developed by them, butlaid down by Respondent Thus, the inventory standardswere relatively static as to maximum and minimum, theavailable suppliers were limited and identified,the buyer'sresponsibility to seek favorable terms of payment was wellunderstood,aswere the need to avoid overconunittingRespondent's credit and the policy of bidding the highestpricecommensuratewith a profit and a reasonableexpectation of getting the order The record is devoid ofevidence suggesting that any buyer participated in theformulation,determination,or effectuation of policy withrespect to labor relations,or that his status was such as tolead employees to believe that he had responsibilities inthat area,or that views he might express as to employeerelations representedRespondent's positionFor thesereasons I find that the buyer-price-quotemen wereemployees within the meaning of Section 2(2) of the ActSeeNorth Arkansas Electric Cooperative, Inc,185 NLRBNo 83, enforcement denied, 446 F 2d 602 (C A 8)The work of the buyer-price-quote men was markedlydifferent from that of the employees in the basic unit It istrue that they helped at the counter when it was overlybusy, and in that connection even had to perform themanual work at drawing merchandise from the stockroomor warehouse and packing it However,they spent littletime during the course of a weeic doing that, not enough tomake their job resemble that of the warehousemen orcountermen Even the partners pitched in to help when thecounter gotbusyIt is also true that the price-quote menpriced retail invoices in the course of transactions beinghandled by the countermen,which represented a degree offunctional integrationHowever, that took a small part ofthe time of either group of employees It will be recalledthatmuch counter business was wholesale, the pricing ofwhich was functionally separated from the counter saleMoreover,the countermen spent a considerable amount oftheir time in performance of their order filling dutiesAsvisual checking of inventory was the sole responsibility ofthe buyers, the fact that Tycz,Moranos, and,sometimes,Grant, assisted them did not constitute true integration offunctionLooking at the two groups on an over-all basisthewarehousemen-drivers and countermen did routinework,including a substantial amount of physical labor,whereas the buyer-price-quote men worked at their desksin the office,performing services requiring the exercise ofconsiderable discretion and judgementMoreover, theypledged Respondent'scredit in substantial amounts Inview of the marked difference in their interests,I find that1sThere is some evidence of a possible fourth price for wire acarpetbagger s price applicable to a man who did electrical contracting asa sideline usually from his home Also some poor payers were chargedhigher prices at Velys specific direction and contractors were chargedhigher prices for showroom items if instead of ordering from cataloguesthey made substantial use of the showroom16Washick was new at the job and therefore worked under fairly closesupervision by Velys especially in his major buying orders However hetoo exercised much discretion in his fillm buying which involved thepledging of Respondent s credit in substantial amounts 612DECISIONSOF NATIONALLABOR RELATIONS BOARDa unit includingthebuyer-price-quotemen and theemployees in the basic unit would not be appropriate 17The law is well settled that outside salesmen are normallyexcluded from plant units in representation cases SeeTaunton Supply Corp,137 NLRB 221, 222 In thepresentcase an additional reason for their exclusion would be theirexercise of discretion in submitting competitive bids, animportantpart of their workI find that a unit includingthe outside salesmen and the employees in the basic unitwould not be appropriateAlthoughRenner and Scavelli, unlike the price-quotemen, spent little time at Respondent'splace of business,the quoting and bidding part of theirworkwas the same aswas performedby the latterAlso, intheirordinarysolicitation of ordersthey checkedcustomers' inventoriesmuch as the buyers checked Respondent's inventoriesMoreover,asScavelliandWilliamVelyswerenotemployees,only Renner was entitled to bargain collective-ly, and he couldnot exercisethat rightin a one-man unitAs the outside salesmen had important interests incommon with the price-quote men,and as only one waseligible to bargaincollectively, I find thatthe outsidesalesmen andthe buyer-price-quote men constituted anappropriate unit(e)The bookkeepersRespondent'sglass enclosed office was in two sectionsseparated from each other by a partial partition In thelarger section, nearer the entrance,were six desks,arrangedin two rows of six each Zoera Hatgis and Velys, bothpartners, used the first pair, Lohr and Washick, two price-quote men the second pair, and Oldrin, the third price-quote man, used one of the last pair of desks The otherwas used by Velys' daughter, Teddy, the outside salesmen,and, occasionally, by manufacturers' representatives Backof the partial partition were the two desks of thebookkeepersThe bookkeepers did not work on Saturdays, butotherwise their hours, vacation rights, and other fringebenefits were the same as those of the employees in thebasic unitOne was paid $3 20 per hour and the other$240The bookkeepers performed no manual labor Theymade up the timecards and payroll, and called theemployees to the office to receive and sign for their payThey took no dictation and did no letter writing, but theydid use their typewriters for writing checks One was incharge of accounts receivable and the other of accountspayableMaking the necessary ledger and other bookkeep-ing entries for these things and sending out or paying billswere their basic jobs After wholesale shipments left theplant, the invoices were examinedby Velys, priced by theprice-quote men, and then extended and totaled, with salestaxes added, by the bookkeepers Velys testified that some20 to 25 times a day persons making sales at the counterbrought invoices to the bookkeepers for extending, eitherbecause they were wholesale C 0 D sales or,apparently,retail salesHowever,Washick testified credibly that whilecountermen formerly did have the bookkeepers do theirextending,more recently this practice had been discour-aged by Respondent since it interfered with the bookkeep-ers'more important duties, and that the men usually didtheir own extending I find that the amount of extendingperformed by the bookkeepers at the request of counter-men was not a substantial part of their duties Thebookkeepers performed many tasks which are frequentlypart of the operation of a small office,such as receivingand routing telephone calls, receiving and deliveringoutside salesmen'smessages,sorting and distributing mail,furnishing customers credit applications and checking theirreferences, and purchasing office suppliesRespondentpoints to a number of situations where the bookkeepers'work was directly integrated with that of countermenand/or warehousemen,such as calling a bank to ascertainwhether sufficient funds were on hand to cover a checkproffered at the counter,having a counterman decipher hisillegible invoice,and having a warehousemanclarifywhether an invoiced item had been shipped or back-ordered In addition,when office records were unclear astowhether Respondent had received merchandise forwhich it had been billed, one of the bookkeeperssometimes got final, accurate,information as todeliveryfrom Tycz I find that the bookkeepers' work contacts withemployees in the basic unit were sporadic and minimalConcluding findings as to the bookkeepersThe bookkeepers'work was essentially office clericalwhereas that of the countermen,while partly clerical,included an important amount of manual work,and that ofthe warehousemen-driverswas almost exclusively manu-al 18 It has long been Board policy to exclude office clericalemployees from units of manual workers. DistinguishCharles Bruning Company, Inc,126 NLRB 140, wherethere was functional integration between the two groupsand, in addition,all parties requested the inclusion of theofficeclericalsDistinguish,also,TownleyMetal andHardware Company,151NLRB 706, 709, where the Boardfound "a high degree of functional integration"and therehad been a "longhistory ofbargaining for all employees ina single unit"Respondent has also cited a number of casesinvolving retail,or quasiretail,establishments, which arenot applicable to Respondent'soperation,which wasessentially wholesaleI find that the bookkeepers would not appropriately beincluded in the basic unitThere was a degree of functional integration in the workof the bookkeepers and the price-quote men The book-keepers extended and totaled the invoices priced by theprice-quotemen, and the bookkeeper in charge ofaccounts payable paid only those bills which had been ,approved by the buyer Moreover,allworked in the sameofficeHowever,whereas the work of the buyer-pnce-17Moranos assisted Oldrin by keeping him informed on his ownisSome occasionally made entries in the receiving log, indicating thatinitiative as to the state of some inventories and he even himself ordered amerchandise had been received by Respondent However that was Tyczfew commonly purchased articles His interests however were plainly notresponsibility and except for him the amount of clerical work involved wasallied with those of the buyers but with those of the employees in the basicminimalunit R & M ELECTRIC SUPPLY CO613quotemen involved considerable discretion, judgementand responsibility, that of the bookkeepers was basicallyroutine I find that the two groups had interests which werebasically dissimilar, and that a unit of buyer-price-quotemen and/or of those employees and the outside salesmen,but excluding the bookkeepers in either case, would be anappropriate unit(f)TyczTycz had been employed by Respondent for 9 years Hedid a considerable amount of work in the warehouse and atthe counterHe had the responsibility of keeping thereceiving log in which deliveries to Respondent wererecorded and he spent several hours daily making up listsof articles received Other employees also made entries inthe log, but it was Tycz' responsibility, and he was the oneheld responsible by Respondent for the counting ofmerchandise and its receipt in proper orderTycz, called by the General Counsel, testified to thefollowing effectMost of the time it was his responsibilityto oversee the running of the warehouse, he was told this,but it never came out "directly" that he was a supervisor,he made "suggestions" to the warehousemen about loadingtrucks,Moranos, an employee of long standing, mightsuggest in what order various customers' merchandiseshould be loaded, but most of the time it was Tycz whomade the decision, he gave orders to the warehouseemployees, when necessary, to make up orders, usuallythey took invoices out of the baskets themselves, butsometimes they were slow, and Tycz would "sort of pushthem", also he would hand them invoices to fill when theywere rush orders, Moranos did these things, but only inTycz' absence, Tycz suggested that additional help wasneeded in the warehouse, and Velys never turned himdown,Velys told new employees that Tycz wouldsupervise them and he told Tycz to show them what to do,Tycz showed the new employees where to stock merchan-dise which came in and where to find merchandise, Velysasked him about the progress of new employees, Tyczreported a few disciplinary problems to Velys, he repeated-ly recommended the discharge of one employee, Mazzacca,and Velys finally discharged the manWashick and Fabrykewicz, who testified on behalf of theGeneral Counsel, described Tycz' functions as completelylacking in any supervisory elements, their testimony leftthe impression that the warehouse operated withoutsupervisionMondays through Fridays At the same timethey testified that on those Saturdays when Scavelli was incharge Scavelh was constantly telling the employees whatto doTycz was paid a flat salary of $170 per week, withnothing additional for overtimeHe punched a clockMoranos was paid $190 per week 19The loading of trucks was usually a pressing task becauseof time limitationsAn order not shipped out on timewould have to wait a week, unless a special trip was made19Moranos was related to Velys20Papageorge testified at one point that he made roof repairs that dayFabrykewicz testified that Papageorge repaired the door that was beingpainted I have not relied on either of these statements21At one point he mentioned Tycz but later said that this was not hisI do not credit the testimony of Fabrykewich and Washickto the effect that the work in Respondent's warehouse wasaccomplishedwithout responsible directionTycz im-pressed me as a credible witness While he was,apparently,a modest man,not given to ordering people about, I findthat he responsibly directed the warehousemen-drivers,using independent judgement,was responsible for theoperation of the warehouse and the loading of merchan-dise,and effectively recommended the discharge of anemployee I find that Tycz was a supervisor, excluded fromany unit He will be referred to as warehouse manager(g)Costas PapaxenopoulosPapaxenopoulos,a recent immigrant from Cypress whospoke no English,firstperformed work at Respondent'spremiseson Monday, March 1 On that day he arrivedtogether with one Papageorge,an independent contractorwho from time to time performed carpentry and othermaintenance work for Respondent On March 1 Papag-eorgemade repairs at Respondent'spremises,20 andPapaxenopoulos painted a warehouse door,12 feet square,or larger, using a ladder, the ownership of which was notdisclosed at the hearing Respondent adduced testimonyfrom two witnesses, Velys and Papageorge, to establishPapaxenopoulos'employment within the unitVelys testified as followsA friend, one Veukos, who wasrelated to Papaxenopoulos, asked him to give the latter ajobWhile Respondent was not then looking for help, italways needed help, and Velys told Veukos to bring theman in, which Veukos did on Saturday, February 27 Velyshired Papaxenopoulos on a permanent basis that day andinstructed him to report for work Monday, March 1 OnSunday, February 28, Papaxenopoulos went to New Yorkto get his belongings On Monday morning he arrived withPapageorge, who happened to be a good friend, and Velysput him to work painting the warehouse door Velysintended that he be broken in as a warehouseman but, ashe had done with others in the past, he intended first tohave him do odd jobs Velys was sure that he introducedhim that day to some employees but was not sure which 21He instructed the bookkeeper, Espen, to prepare atimecard for Papaxenopoulos,which she did, and he was"almost positive" that he hadseenher prepare itPapaxenopoulos was absent on Wednesday and Thursday,possibly because of illness, although Velys was not sure ofthe reason On the next day of his testimony Velys statedthat he had spoken to the bookkeeper, who informed himthat it was on Thursday, not Sunday, that Papaxenopouloshad gone to the city for his belongings,which accountedfor the day's absenceRespondent offered in evidence a timecard bearingPapaxenopoulos' name and showing 24-1/2 hours of workperformed March 1 through 3 Unlike the usual procedureinRespondent's establishment, the card was entirelyhandwritten, except for a single entry for Friday, whichwas timeclock printed in the space for Thursday, March 4,recollectionbut only anassumption sinceTycz worked back thereRespondent produced no employee to whom he had been introduced andseveral of the General Counsel s witnesses testified that they had not beenintroduced 614DECISIONSOF NATIONALLABOR RELATIONS BOARDand crossed out I rejected the offer, without prejudice to afurther offer upon additional evidence of genuineness, butno further evidence was adducedPapageorge testified as follows Papaxenopoulos was thegrandfather of a godchild of his daughter Papageorge andhiswife kept asking Velys to give Papaxenopoulos a job,urging that the man was very handy, and Velys finallyagreedHowever, he was unable to bring Papaxenopoulosdown to meet Velys on February 27 and therefore it wasarranged that Veukos do it Papaxenopoulos went to NewYork on Sunday to get his belongings He returned Sundaynight and thanked Papageorge profusely for getting himthe job, also treating him to cognac profusely, andPapageorge got drunk Papageorge brought him to work onhis first day of employment since he was unfamiliar withRiverheadHe stated categorically that Papaxenopoulosdid not work for him, and that he never had employeesPapageorge's testimony as to when he did the allegedroof repair for Respondent was confused and contradicto-ryHe impressed me unfavorably with respect to credibilityand I rely on none of his testimony Respondent's failureto call the bookkeeper who prepared the rejected timecardwarrants the inference that she would have given testimonytending to show that the card had not been prepared onMarch 1 as testified by Velys Respondent's failure to callany employee to whom the man was introduced issignificantMoreover, I do not credit Velys' explanationthat he testified by mistake that Papaxenopoulos had goneto the City for his belongings on Sunday, in view ofPapageorge's vivid testimony that the trip had indeedtaken place on Sunday, and had been followed by amemorable thank-you partyIfind that Papaxenopoulos was not employed byRespondent during the calendar week beginning March 1,and that Respondent has failed to prove his employment atany time thereafter 22(h)William, Anna, and Theodora Velys, and FrankScavelliAs Michael Velys, Jr was the parent of William, Anna,and Theodora Velys, I find that they were not employeeswithin the meaning of the Act, and were therefore notincluded in any appropriate unitVelys testified that while Rose Scavelli was a partner inRespondent, her interest in the business was minor, both asto capital and as to drawing She was not active in thebusiness at the time of the hearing, but had been severalyears before Velys did not state how "minor" her interestwas I find that Rose Scavelli was one of the employers ofthe individuals who worked for Respondent As Scavelliwas her spouse, I find that he was not an employee withinthe meaning of the Act, and therefore not included in anyappropriate unit(i)Concludingfindingsas to unitI find that the warehousemen-drivers, countermen, and22Respondents payroll for the work week ending March 4 showsPapaxenopoulos the last person listed, as having worked 24 1/2 hours onMarch 1 2 and 3 However in view of the discredited timecard I do notconsider that payroll standing alone without convincing supportingporters, excluding bookkeepers and other office clericalemployees,buyer-price-quotemen, outside salesmen,guards,watchmen, professional employees, warehousemanager, and all other supervisors, constituted an appro-priate unitIfind that the buyer-price-quote men and outsidesalesmen,excludingbookkeepers,guards,watchmen,professional employees, and all other employees andsupervisors, constituted an appropriate unitIn view of the wide divergence of interests alreadydescribed as between the employees in the two unitsrespectively found appropriate, I find that a unit combin-ing both groups was basically inappropriate2MajorityDuring the week beginning March 1,Respondent hadthree warehousemen-drivers, namely Cagigas, Langhorne,andGrant,two countermen,namelyMoranos andFabrykewicz,and one porter, namely,Lynch,total of sixemployees Four of these,namely, Cagigas, Grant, Lang-horne, and Fabrykewicz,signed union cardsDuring the same period there were three buyer-price-quote men,namely Oldrin,Washick,and Lohr, and oneoutside salesman,who was an employee, namely Renner, atotal of four employees All but Oldrin signed union cardsI find that the Union was designated as representativefor collective bargaining by a majority of the employees ineach unit heretofore found appropriateThe complaint alleged that the employees in both groupsof employees found by me to be appropriate unitsconstituted a single appropriate unit I find that the Unionwas designated as representative for collective bargainingby a majority of the employees in the unit which wasalleged in the Complaint to be appropriate3Concluding findings as to the demand forrecognitionFaicco did not specify orally what employees he claimedto represent,stating merely, "We represent the majority ofthe employees employedby you "However,the cards hehandedVelys,especially as corroborated by the walk-outbefore Velys' eyes of every category of employees exceptthe bookkeepers and the absent outside salesman, madeplain that the employees the Union claimed to representwere those in the unit alleged in the complaint,and I sofind I also find that Velys understood that that was theunit for which the Union was requesting recognition, andthat he had no doubt in the matter 234TherefusalI find that Velys' refusal to grant recognition immediate-lywithout consulting counsel was reasonable I also findthat his failure to bring counsel to the plantinstanterwasreasonable I have already found that his exclamation thathe would rather burn the place down was not coercive orundermining of the Union I further find that Respondenttestimonyreliable23 If he had had doubt as to outsidesalesmen itwould of course havebeen dissipated the next morning when Renner turned in his papers andjoined the picket line R & M ELECTRIC SUPPLY CO615atno time engaged in unlawful conduct tending toundermine the Union's majority strength or impede theelection processes Since Velys did not say that he wouldnot recognize the Union at any time, but wanted toconsider the matter with the aid of counsel, it is plain thatRespondent did not on March 2 definitively refuserecognitionHowever, the Union's request for recognition was acontinuing request Faicco had given Velys his businesscard, but Respondent took no steps to reply to the Union'srequest I find that this constituted a refusal of recognitionMoreover, I find that at least by March 5 a reasonable timefor consideration had elapsed and that the definitiverefusal to recognize the Union began on that dateI turn now to the question of whether Respondent wasunder obligation to grant recognitionIdo not credit Velys' testimony, "I know that in mymind he did not represent a majority of my employees "Velys was well acquainted with a majority of those whohad signed cards Grant had worked for him since 1966,Fabrykewicz since 1965, when he was 16, and Washicksince 1962 The latter two had had their employmentinterrupted by 2 years in the Armed Services Lohr hadworked for Respondent almost 9 years, Tycz 11 years, andRenner 13 years Fabrykewicz' brother had worked forRespondent, and Velys had entertained Fabrykewicz andRenner on his boat After Velys had been assured byWashick and Lohr that they had signed the cardsvoluntarily and, in fact, had initiated the contact with theUnion, and after Velys had seen the employees, includingthose he knew so well, walk out immediately upon signalby Faicco, it is plain that Velys had no doubt in his mindas to their desire to be represented by the UnionSignificantly, once he had seen the cards and questionedLohr and Washick about them, Velys said nothing toindicate that he had any doubt as to the Union's majorityIndeed, Respondent made no claim even at the hearingthat it had at any time raised any question or expressedany doubt as tomajorityin either of the units I have foundappropriate or in the unit alleged in the complaint On thecontrary Respondent limited its defense in this connectionto its alleged attempt on March 19, 17 days after theUnion's demand, to persuade the Union to agree to anelection in a different unit, significantly, one includingmembers of the Velys familyInLinden Lumber Division, Summer & Co,190 NLRBNo 116, the Board reassessed the reach of the principles ofFred Snow, Harold Snow, and Tom Snow, d/b/a Snow &Sons,134 NLRB 709, enfd 308 F 2d 687 (C A 9) TheBoard statedThese considerations lead us to the conclusion thatRespondent should not be found guilty of a violation ofSection 8(a)(5) solely upon the basis of its refusal toaccept evidence of majority status other than the resultsof a Board electionWe repeat for emphasis ourreliance here upon the additional fact that the Respon-dent and the Union never voluntarily agreed upon anymutually acceptable and legal permissible means, otherthan a Board-conducted election, for resolving the issueof union majority statusThe present case differs from bothSnow & SonsandLinden LumberRespondent madeno agreementto permitmajority status to be determined by cards, as happened inSnow & SonsHowever, there could be no such agreementbecause unlike the situation inLinden Lumber,there simplywas no issue of majority status to be resolved Respondentnever refused, as the employer did inLinden Lumber,toaccept the evidence provided by the cards as to majoritystatusAll Respondentclaims isthat it attempted, and this17 days after the Union's request, to persuade the Union toagree to an election in a different unit which, moreover,was to include nonemployees Plainly, in refusing torecognize the Union Respondent raised no question as tomajorityCfPacific Abrasive Supply Co, a subsidiary of theCarborundum Company,182 NLRB No 48 At most, if theclaim represented by its offer of proof is accepted, it raisedquestion as to unit And this,it iswell established, it did atitsperil even if done timely SeeTom Thumb Stores,123NLRB 833, see, alsoN L R B v My Store, Inc,345 F 2d494, 498, fn 2 (C A 7), cert denied 382 U S 922, enfg 147NLRB 145 As Respondent knew that the Union represent-ed a majority of the employees in any relevant unit andraised no question about majority, the principle ofLindenLumberis not applicableThere remains the question of the variance between theunit for which recognition was requested, which was thesame as the unit alleged in the complaint, and the unitswhich I have found appropriate 24 Where a union hadrequested recognition for a unit in which it does not have amajority, a violation of Section 8(a)(5) cannot be basedupon anex post factofinding of majority in an appropriateunit for which bargaining had not been requested SeeBarlow-Maney Laboratories, Inc,65 NLRB 928, 943 In thepresent case the Union did have a majority in the unit forwhich it requested bargaining, as well as in each segmentthereof which I have found to be an appropriate unit Inholding that an employer, even if acting in good faith,raises question as to unit at his peril, the Board has statedas its reason that it has imposed considerable risk upon aunion seeking to enforce its rights under Section 8(a)(5),including the risk as to the appropriateness of the unit, andthat equity requires the imposition of the same risk uponthe employer SeeTom Thumb Stores, Inc,123 NLRB 833,835 Equity would seem to require that the union's requestbe for a basically appropriate unitWhere, as I find was thecase here, the unit for which recognition is requested isbasically inappropriate, it is not equitable to impose on theemployer the duty to take the initiative to untangle fromthe union's invalid demand such part or parts as werevalidSince the Union's only request was for a basicallyinappropriate unit, I find that Respondent was under noduty to grant recognition and therefore did not violateSection 8(a)(5) of the Act 25 I do not pass upon or express24The inclusion of Tycz in the requested unit was a minor variancesubject to correction and it did not stand in the way of recognition SeeTheHamilton PlasticMolding Company135NLRB 371 373 enforcementrefused in relevant part on other grounds312 F 2d 723 (C A 6)25 InInternational Broadcasting Corporation(KWKH)99 NLRB 130 atfn 6 Chairman Herzog and Member Murdock a minority,stated that no(Continued) 616DECISIONSOF NATIONALLABOR RELATIONS BOARDany opinion concerning a case where an employer,requested to bargain,engages in unlawful conduct having atendency to undermine majority strength or impede theelection processesCfN LR B v Gissel Packing Company,Inc, 395U S 575IVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEI find that the activities of Respondent set forth above insection III, occurring in connection with its operationsdescribed in section I, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerceV THE REMEDYAs the only unfair labor practice found was the isolatedremark of Scavelh, whose authority was at best slight, Ifind that it would not effectuate the policies of the Act toissue a remedial orderUpon the basis of the foregoing findings of fact and onthe entire record in this case, I make the followingConclusions of Law1Respondent, Mike Velys, Sr, Mike Velys, Jr, RossVelys, Rose Scavelli, and Zoera Hatgis, Copartners, d/b/a,R & M Electric Supply Co, is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act2Respondent is, and at all times material has been, anemployer within the meaning of Section 2(2) of the Act3Local 1922, International Brotherhood of ElectricalWorkers, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act4Respondent's buyer-price-quote men are employeeswithin the meaning of Section 2(3) of the Act5Frank Scavelli and William Velys are not employeeswithin the meaning of Section 2(3) of the Actduty to bargain arose in the absence of a request covering an appropriateuniteven though the union represented a majority of the broaderinappropriate unit covered the request as well as a majority of a smaller,appropriate unit In that case the othersegment ofthe broader unitstandingalonewas found by the Board in a representation case to beinappropriateCase 15-RC-367 90 NLRB No 218 (not published)6Allwarehousemen, drivers, warehousemen-drivers,countermen, and porters employed by Respondent, exclud-ing bookkeepers and other office clerical employees, buyer-price-quotemen, outsidesalesmen,guards,watchmen,professional employees, warehousemanager,and all othersupervisors, constitute a unit appropriate for collectivebargaining within the meaning of Section 9(b) of the Act7All buyer-puce-quotemen and outsidesalesmenemployed by Respondent, excluding bookkeepers, guards,watchmen, professional employees, and all other employ-ees and supervisors, constitute a unit appropriate forcollective bargaining within the meaning of Section 9(b) ofthe Act8At all times since March 1, 1971, Local 1922,International Brotherhood of Electrical Workers,AFL-CIO,has been, and it still is, the exclusive representative of allemployees in each of the appropriate units, for thepurposes of collective bargaining in respect to rates of pay,wages,hours of employment, and other terms andconditions of employment, within themeaningof Section9(a) of the Act9Respondent did not refuse to bargain collectivelywith the Union as the exclusive representative of theiremployees in either of the appropriate units, or otherwiseengage in unfair labor practices within the meaning ofSection 8(a)(5) of the Act10By interferingwith,restraining,and coercingemployees in the exercise of rights guaranteed in Section 7of the Act, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the ActI1Itwould not effectuate the policies of the Act toissue anorder remedying the unfair labor practices foundin this caseUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended 26ORDERThe complaint herein is hereby dismissed in its entirety16 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board thefindings,conclusions and recommended Order herein shall as provided inSection102 48 of theRules and Regulations automatically becomefindings conclusions decision and Order of the Board and all objectionsthereto shall be deemed waived for all purposes